Per Curiam : The .public welfare within the territory over which the city of Chicago is now exercising municipal authority, so manifestly demands an early and final decision of the question discussed upon this record, that we proceed to give our conclusion thereon, and enter judgment in the case, without that delay that might, but for this urgency, be desirable for a careful presentation of the reasons which have led to our conclusion. The question may be stated thus: Does the prohibition of section 11, article 9, of the constitution, prevent the annexation of two or more cities, incorporated towns or villages, to each other, in the manner provided by the provisions of the act entitled “An act to provide for the annexation of cities, incorporated towns and villages, or parts of the same, to cities, incorporated towns and villages,” approved and in force April 25, 1889, (Laws of 1889, p. 66,) when such cities, incorporated towns or villages are each indebted, and the indebtedness of one or more of them exceeds the limit named in that section? We answer, in our opinion it does not. The language of the section, so far as material to be now stated, is: “No * * * city * * * or other municipal corporation shall be allowed to become indebted, in any manner or for any purpose, to an amount * * * in the aggregate exceeding five per centum on the value of the taxable property therein. * * * And any * * * city • * * * or other municipal corporation incurring any indebtedness, as aforesaid, shall, before or at the time of doing so, provide for the collection of a direct annual tax.” It thus appears, that the duty to levy the tax is inseparable from the power to incur the debt, and so, in every case contemplated by the section, that duty must be performed by the same agency that incurs the debt,—and this can only be the corporate authorities of the municipality who are empowered by its charter to create debts for and on its behalf, and levy taxes for their payment. But where two or more municipalities are annexed to each other, pursuant to the statute, and thus form one municipality in the place and stead of the several that are thus united, it is manifest the resulting municipality does not become the owner of all the property of the several united municipalities, and bound to pay all of their debts, by virtue of any act of its municipal agencies or of those of either of the united municipalities, but by virtue, alone, of the statute, and a majority vote of the electors of each of the united municipalities, at an election held pursuant thereto. A municipal corporation is purely of legislative creation, for local government, in places where it is presumed the public welfare will be subserved thereby. Our constitution contains no restriction as to the organization of cities, towns and villages, or the changing and amending or repeal of their charters, and, consequently, no restriction in respect to uniting or • dividing cities, towns and villages, or annulling their charters, save only that it can not be by local or special law, but must be by a general law; and it is familiar law that, in the absence of constitutional restriction, the legislature may provide for the organizing, uniting, dividing or annulling such eorpo- • rations, in such manner as it shall deem best to promote the ' public welfare. Morgan v. Beloit, 7 Wall. 613; Thornton v. Abbott, 61 Mo. 176; Colchester v. Seaber, 3 Burr. 1866; Mount Pleasant v. Beckwith, 100 U. S. 514. “Persons inhabiting the place to be incorporated, and the ' place itself,” says Dillon, “both the persons and the place, are indispensable to the constitution of a municipal corporation.” 1 Dillon on Mun. Corp. (2d ed.) 396. And the debt created ■ by a municipal corporation can, in the nature of things, be nothing more than a charge, collectible by taxation, upon the persons and property within the place included by the corporation. When, therefore, two or more municipalities are united, the resulting municipality includes the persons and the places of the several municipalities, and it has the same property and owes the same debts which they all had and owed. Not a dollar of debt is thereby added to the aggregate indebtedness chargeable against the persons and property within the boundary of the resulting municipality, and nothing is thereby withdrawn from its resources. Obviously, this may result in requiring some persons and property within parts of the municipality to pay more taxes than they would have had to pay had the corporations not been annexed to ea-ch other; ■but this would be so in all cases where one of the uniting municipalities is indebted more than one or more of the others, and, in the cases before cited, this objection was not taken into consideration as an element preventing the annexation of different municipalities. See, also, 1 Dillon on Mun. Corp. (2d ed.) secs. 36, 37, and cases cited in note, and Cooley on Const. Dim. (4th ed.) 232, and cases cited in note, where the omnipotence of the legislature, in the absence of express constitutional restriction, to re-organize municipalities and re-distribute their property and burdens, so as to affect adversely different persons and property, is asserted! There is no provision in our constitution which makes a municipal debt a specific charge or lien upon the persons or property within the municipality; nor is there any provision in that instrument which guarantees the resident within the municipality that his property shall bear the burthen of taxation only for the purpose of paying debts incurred by the municipality while that property had an existence there. It is within common observation, that large amounts of property, and, it may be, all the persons within a municipality, when a debt is contracted, cease to be there when the debt is payable. The property within a municipality when a tax is levied for its payment, can alone be made to pay it. If, then, there is no constitutional restriction upon annexation of municipalities, and no constitutional right to exempt the property of tax-payers from burdens other than debts contracted by the municipality while the property or person was within its jurisdiction, it would seem inevitably to follow that there is no constitutional ground to object that the burden of some tax-payers will be larger in consequence of annexation than it would otherwise have been. It may be observed, in conclusion, that perfect equality between burthens and benefits, in matters of general taxation, is matter of theory, only, and never has been, and doubtless never will be, carried out in practice. Each individual within a municipality may be presumed to be benefited, by every municipal expenditure, equal to thé amount that he is taxed therefor. But, in fact, all know that this can not be true. Such expenditures often, by no possibility, can benefit some tax-payers, and sometimes such expenditures may benefit no tax-payer; still, all the taxable property within the municipality must be taxed for their payment. It seems quite as rational to assume, here, that since these municipalities are united, and their property and improvements belong to the resulting corporation, the benefits to the.several municipalities for which their indebtedness was incurred, now results to the benefit of every tax-payer within that municipality. The judgment is affirmed. Judgment affirmed.